DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/01/2019 has been considered by the examiner. However, it should be noted that the WO 2013123809 A1 application disclosed in the IDS is directed to a touch screen calibrating method and device, and seemed unrelated to the claimed invention.


Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 4, “the axis of rotation (R) thereof” is unclear because it is unclear if this refers to the axis of the eccentric shaft of the axis of the force transmission means. 
Regarding claim 6, the claim is indefinite because it is unclear what “this” refers to in  the limitation, “this can be tensioned”.
Regarding claim 9, the limitations “and/or is arranged at least in sections, over the greatest part of its longitudinal extension in its receiving position (A) below, in particular in a vertical projection surface of a plunger (25) and/or holding-down stamp (26) of the capsule-handling device (4) and/or below a capsule drawer for feeding a capsule (12) into the housing (3)” are unclear. First, it is unclear what “its” refers to in “its longitudinal extension”. Also, the general spatial relationship between components is unclear. Is the claim trying to suggest that the lower plate is positioned below the plunger or holding down stamp or capsule-drawer when in the emptying position? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz (US 20150044340 A1) in view of EP 2241673 A2.

Ruiz is silent on the baking apparatus comprises an electromotive drive (M) assigned to the diverter element (21) for switching the diverter element (21) automatically.
	EP 2241673 A2 teaches (Paragraph 0001) a switch for a conveyor device in which the conveyed goods carriers provided with rollers are movably guided on running rails along conveyor line sections, the switch having a frame and a switch tongue arranged on the frame and designed as a movable 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ruiz to switch the separator (diverter element) using a motor drive as taught by Ruiz, since both are directed to conveying devices, since both teach diverter elements between guide rail paths, since EP 2241673 A2 teaches that a motorized diverter element is a viable alternative or addition to a spring loaded mechanism, since a motorized diverter element is known in the art as shown by EP 2241673 A2, since using a motor would allow for precise control of the movement of the diverter element, since a spring would wear down over time and need replacement while a motor’s settings could be adjusted to compensate for deviations in the movement of the diverter element caused by wear without requiring an immediate replacement.
	Regarding claim 4, Ruiz is silent on the diverter element (21) being actuated by rotating the electromotive drive (M), in which an adjustment force can be transferred from the electromotive drive (M) to the diverter element (21) via force transmission means (24), wherein an eccentric shaft (23) can be rotated and the diverter element(21) is operatively connected to the eccentric shaft (23) via the force transmission means (24), in particular with radial spacing from the axis of rotation (R) thereof.
	As shown above, EP 2241673 A2 teaches (Paragraph 0033) a motor drive (electromotive drive) for pivoting the switchover actuating element 32 can also be provided, which can be a controlled pneumatic cylinder, an electric motor with spindle drive (eccentric shaft, which is commonly understood to be rotated by the motor), or the like. While EP 2241673 A2 does not explicitly mention a force transmission means, it would be readily apparent to one of ordinary skill in the art that a connecting member must necessarily connect the motor spindle to the switching device. Such a connecting member, which may be understood to be a force transmission means, would also extend from the axis of rotation of the motor to the switching device by a radius R. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ruiz to actuate the diverter element using a force transmission means connected to a shaft of the motor since it is known in the art from EP 2241673 A2 to use a motor with a spindle (shaft) to actuate a diverter element, since a force transmission means would obviously be connected to the shaft in order to translate movement of the shaft into movement of the diverter element as translating rotational movement of a shaft to movement of a mechanical component is very common in the art, since using a motor would allow for precise control of the movement of the diverter element, since a spring would wear down over time and need replacement while a motor’s settings could be adjusted to compensate for deviations in the movement of the diverter element caused by wear without requiring an immediate replacement.
	Regarding claim 10, Ruiz teaches (Paragraph 0093; Fig. 19 #31) the guide rails 31 which convey the lower plate from the dough dispenser to the pressing area are horizontal, and as shown in Figure 19, the guide rails 31 are rectilinear. Ruiz further teaches (Paragraph 0093, Fig. 19 #26), the guide rails 26 for conveying the lower plate from the pressing area to dispensing the flat bread are bow-shaped and are at an angle to the guide rails 31 as shown in Figure 19.
	Regarding claim 13, Ruiz in view of EP 2241673 A2 teaches a baking apparatus according to claim 1. Ruiz further teaches (Paragraph 0017) dough in capsules 3 is dispensed from a feeding container 17 (capsule-handling device) onto lower plate 8 (receiving position). Ruiz also teaches (Paragraph 0093) the apparatus contains spring-loaded separators 33 (diverter element).
	Ruiz is silent on the diverter element (21) being adjusted between its switching positions by means of an electromotive drive (M).
	EP 2241673 A2 teaches (Paragraph 0001) a switch for a conveyor device in which the conveyed goods carriers provided with rollers are movably guided on running rails along conveyor line sections, the switch having a frame and a switch tongue arranged on the frame and designed as a movable running rail element, which are defined between at least two Switching positions, namely a first switching position and a second switching position, can be switched over in order to connect a first conveying route section either to a second conveying route section or to a third conveying route section. EP 2241673 A2 further teaches (Paragraph 0030; Fig. 3 #20, 30, 32) a pivoting of the switch tongue 20 occurs by actuating the link mechanism 30, that is to say by a switching process on the switching actuating element 32. EP 2241673 A2 also teaches (Paragraph 0031, 0033; Fig 3 #52) a spring arrangement 52 pushes a switching lever 44 into the next switching position, the switch tongue 20 then also moving into the desired, defined switching position via the link mechanism 30, wherein as an alternative or in addition to the spring arrangement 52, a motor drive (electromotive drive) for pivoting the switchover actuating element 32 can also be provided, which can be a controlled pneumatic cylinder, an electric motor with spindle drive, or the like.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ruiz to switch the separator (diverter element) using a motor drive as taught by Ruiz, since both are directed to conveying devices, since both teach diverter elements between guide rail paths, since EP 2241673 A2 teaches that a motorized diverter element is a viable alternative or addition to a spring loaded mechanism, since a motorized diverter element is known in the art as shown by EP 2241673 A2, since using a motor would allow for precise control of the movement of the diverter element, since a spring would wear down over time and need replacement while a motor’s settings could be adjusted to compensate for deviations in the movement of the diverter element caused by wear without requiring an immediate replacement.
	Regarding claim 14, Ruiz teaches (Paragraph 0106; Fig. 41 #12, 18, 50, 65-67) emptying the capsule 3 by pressing down onto a support ring 67 using a plunger 12 or piston as shown in FIG. 42, and once the compression spring 65 is compressed, the circular knife 66 will cut open the foil 18 and move into the groove 50, then the capsule 3 will be compressed and collapse and consequently, the dough in the capsule 3 will fall. 
While Ruiz does not explicitly mention that the diverter mechanism is adjusted during actuation of the emptying mechanism, doing so would be obvious to one of ordinary skill in the art in order to minimize the completion time for production of a flatbread by performing operational tasks simultaneously and thus reducing the wait time for consumers. 
Regarding claim 17, as shown above, Ruiz teaches (Paragraph 0093; Fig. 19 #26, 31) the guide rails 31 which convey the lower plate from the dough dispenser to the pressing area are horizontal, and the guide rails 26 for conveying the lower plate from the pressing area to dispensing the flat bread are bow-shaped.
Regarding claim 18, Ruiz teaches (Figure 19 #15, 26) guide rails 26 of which a portion is curved downwards in the direction of housing front side 15 as shown in Figure 19. 
Regarding claim 19, Ruiz teaches (Paragraph 0106; Fig. 41 #12, 18, 50, 65-67) emptying the capsule 3 by pressing down onto a support ring 67 using a plunger 12 or piston as shown in FIG. 42, and once the compression spring 65 is compressed, the circular knife 66 will cut open the foil 18 and move into the groove 50, then the capsule 3 will be compressed and collapse and consequently, the dough in the capsule 3 will fall.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz (US 20150044340 A1) in view of EP 2241673 A2 and further in view of Glucksman (US 20040187706 A1).
	Regarding claims 2 and 3, Ruiz teaches (Paragraph 0106; Fig. 41 #12, 18, 50, 65-67) emptying the capsule 3 by pressing down onto a support ring 67 using a plunger 12 or piston as shown in FIG. 42, and once the compression spring 65 is compressed, the circular knife 66 will cut open the foil 18 and move into the groove 50, then the capsule 3 will be compressed and collapse and consequently, the dough in the capsule 3 will fall. Ruiz further teaches (Paragraph 0106; Fig. 41 #48, Fig. 42) collapsible flat bread dough capsules 3 are being used which contain folding lines 48 where the capsule collapses (deforms) as shown in Figure 42. 
	Regarding claim 2, Ruiz is silent on actuating a capsule opening using the electromotive drive.
	Regarding claim 3, Ruiz is silent on operating the plunger by means of the electromotive drive.
	Glucksman teaches (Abstract) a plunger that pushes dough down a barrel and squeezes the dough through an aperture at the end of the barrel. Glucksman further teaches (Paragraph 0006) a plunger is coupled to the rod and movable therewith along the elongated barrel to press the food product out the extrusion member, wherein a coupling mechanism couples the rotation of the motor to turn the rod.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ruiz to actuate the capsule opening/plunger using a motor as taught by Glucksman since both are directed to devices for dispensing food, since both teach the user of plungers, since a motor operated plunger is known in the art as shown by Glucksman, since motorizing the plunger saves a user the effort of having to press the plunger themselves, and since a motor can be used to control the amount of force delivered to the plunger so that the capsules always receive the required force to remove the dough. Additionally, using the same electromotive drive to operate the diverter and plunger would be obvious to one of ordinary skill in the art in order to reduce the complexity, manufacturing cost, and number of breakable parts in the device.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz (US 20150044340 A1) in view of EP 2241673 A2 and further in view of Atwood (US 4559002 A).
Regarding claim 9, Ruiz teaches (Paragraph 0092) when the lower plate 8 is swiveled down temporarily (emptying position), the finished flat bread will glide away from the lower plate 8 and ultimately being dispensed through the slit 27 in the front side 15 of the housing 1 of the machine.
Ruiz is silent on the housing front side (6) having a capsule drawer insertion opening and/or at least one input element for user inputs and/or at least one display and/or is arranged at least in sections, over the greatest part of its longitudinal extension in its receiving position (A) below, in particular in a vertical projection surface of a plunger (25) and/or holding-down stamp (26) of the capsule-handling device (4) and/or below a capsule drawer for feeding a capsule (12) into the housing (3).
Atwood teaches (Col. 1, lines 55-57, Col. 2, lines 14-16, 41-50; Fig. 4 #2, 3, 15-19, 24) a pizza press, wherein a cabinet 2 (housing) and a curved guard member 24 on the front side from which the pizza is removed, wherein the lower section of the front wall 3 has a main switch 15, a timer 16, a timer setter 17, a starter button 18 and an indicator light 19 (user inputs), all projecting therethrough.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ruiz to position user inputs on the front side of the housing as taught by Ruiz, since both are directed to heated presses, since both teach housings with front sides where the pressed and heated dough is removed, since placing user inputs on the front side of housing of a heating press is known in the art as shown by Atwood, since controls positioned on the front are easier to reach than controls on the sides or back, and since user inputs would allow a user to adjust the settings so that the dough is baked to the users preferred specifications. For example, making a tortilla may require complete cooking while making a pizza crust would require shorter temporary cooking if the pizza crust was to be used to make a pizza that would be subjected to further cooking in an oven.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz (US 20150044340 A1) in view of EP 2241673 A2 and further in view of Miller (US 4262586 A).
Regarding claim 12, Ruiz as modified above is silent on the emptying position (E) being assigned a receiving chamber for a ready baked food product (5) formed by a food drawer which can be removed from a housing front side (6), inside the housing (3).
Miller teaches (Col. 1, lines 46-49) an apparatus for baking food products such as pretzels and the like that includes a device for removing the product after baking. Miller further teaches (Col. 2, lines 56-59; Fig. 5 #12, 18, 24) defined in the lower portion of the housing 12 is a drawer 24 that may be opened by the operator of the apparatus 12 to remove the baked product 18.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ruiz to incorporate the drawer in the housing of Miller since both are directed to baking apparatuses, since a drawer in a housing for receiving a baked food product is known in the art as shown by Miller, since the enclosed environment of the drawer would protect the food product from outside contamination, and since the enclosed the drawer would preserve the heat inside the food products so that a user has a longer window of time to remove and consume the baked food. 
Allowable Subject Matter
Claims 5-8, 11, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art for claim 5 is Ruiz in view of EP 2241673 A2, where EP 2241673 A2  teaches (Paragraph 0033) a motor drive (electromotive drive) for pivoting the switchover actuating element 32 can also be provided, which can be a controlled pneumatic cylinder, an electric motor with spindle drive (eccentric shaft, which is commonly understood to be rotated by the motor), or the like. While EP 2241673 A2 does not explicitly mention a force transmission means, it would be readily apparent to one of ordinary skill in the art that a connecting member must necessarily connect the motor spindle to the switching device. Such a connecting member, which may be understood to be a force transmission means, would also extend from the axis of rotation of the motor to the switching device by a radius R.
However, a force transmission means with the specific features of claim 5, a tolerance compensating device (28) with two force transmission elements (29, 30) of the force transmission means, which are adjustable relative to one another, by rotation of the electromotive drive (M) relative to one another contrary to a spring force of at least one tolerance compensating spring (32), is not contemplated by the prior art. As described the Applicant’s Specification Paragraph 0021, using the tolerance-compensating spring means, a precise maintaining of the switching positions of the diverter element can be ensured despite various additive component tolerances. Therefore, claim 5 contains allowable subject matter. 
Claims 6-8 and 16, which directly depend from claim 5, would also be allowable.
The closest prior art for claim 11 is Ruiz in view of EP 2241673 A2, where Ruiz teaches (Paragraph 0093, Fig. 19 #26), the guide rails 26 for conveying the lower plate from the pressing area to dispensing the flat bread are bow-shaped, and separators 38 ensure that the bolts 30 of lower plate 8 reach their initial position as shown in FIG. 19, and for the next movement to the right, they will glide over these separators 38 into the horizontal guide rails 31. In other words, the second guide portion of Ruiz is configure as a loop rather than a dead and consequently differs from the claim 11, rendering the claim limitations allowable subject matter. 
The closest prior art for claim 15 is Ruiz in view of EP 2241673 A2, where EP 2241673 A2  teaches (Paragraph 0033) a motor drive (electromotive drive) for pivoting the switchover actuating element 32 can also be provided, which can be a controlled pneumatic cylinder, an electric motor with spindle drive (eccentric shaft, which is commonly understood to be rotated by the motor), or the like. While EP 2241673 A2 does not explicitly mention a force transmission means, it would be readily apparent to one of ordinary skill in the art that a connecting member must necessarily connect the motor spindle to the switching device. Such a connecting member, which may be understood to be a force transmission means, would also extend from the axis of rotation of the motor to the switching device by a radius R.
However, multiple force transmission elements with the specific features of claim 15, a tolerance compensating spring (32), tensioned and/or released between the two force transmission elements is not contemplated by the prior art. As described the Applicant’s Specification Paragraph 0021, using the tolerance-compensating spring means, a precise maintaining of the switching positions of the diverter element can be ensured despite various additive component tolerances. Therefore, claim 15 contains allowable subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schultz (US 4508025 A) teaches a compact tortilla press and oven unit.
He (US 20140230660 A1) teaches an automatic cooking system with a track switch that may slide between two different positions.
De Jong (US 3896922 A) teaches a system for carrying dough products, wherein at the point of deflection of the pair of main rails, there is provided a switch in the form of a hinged plate constituting part of the bottom of rails , which switch can be operated by a hydraulic jack.
Royer (US 2980038 A) teaches loading and unloading means for loading pans of dough to be baked onto and unloading pans of baked goods from the trays of a traveling tray type oven.
Armstrong (US 20050006208 A1) teaches a tortilla press utilizing a single sensor provides improved efficiency and accuracy.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                                                     Primary Examiner, Art Unit 1792